DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 02, 2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 4, 10, 13 – 19, 25, 28 – 34, 36 – 41, 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2017/0164260 A1; hereinafter “Shi”) in view of Hashemi et al. (US 2020/0267602 A1; hereinafter “Hashemi”).
For claim 1, Shi teaches determining, based on a received signal strength, a set of potential backhaul nodes for providing a backhaul link in an integrated access and backhaul (IAB) network (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device); determining, based at least in part on additional information regarding the set of potential backhaul nodes, at least one backhaul node of the set of potential backhaul nodes to which to connect over the backhaul link in the IAB 
For claim 2, Shi teaches wherein the received signal strength includes one or more of reference signal received power, reference signal received quality, or received signal strength indicator (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 3, Shi teaches  further comprising receiving one or more parameters for determining the set of potential backhaul nodes based on the received signal strength (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the 
For claim 4, Shi teaches wherein determining the set of potential backhaul nodes comprises determining that the signal measurements of signals received from the set of potential backhaul nodes are within a range of threshold measurement values (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 10, Shi teaches further comprising receiving the signal measurements or the range of threshold measurement values in signaling from one or more access nodes or one or more backhaul nodes (see paragraph 0043; at least one parameter indicating signal strength received from a neighbor AP device of the plurality of neighbor AP devices).
For claim 13, Shi teaches wherein the additional information further includes, for each backhaul node in the set of potential backhaul nodes, an interference measurement, or a resource management state (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one user experience parameter evaluated by the candidate target access point device. In one or more 
For claim 14, Shi teaches further comprising receiving the additional information in signaling from one or more access nodes or one or more backhaul nodes (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one user experience parameter evaluated by the candidate target access point device. In one or more impetrations, user experience parameter may include data rate, delay, packet loss rate, and etc. Some detailed examples for evaluation of the user experience parameters will be provided and discussed below with reference to FIG. 4, which shows an exemplary flow diagram performed by a candidate target AP device. The candidate target AP device then may produce a probing response including the evaluation results and send the same to the serving AP device).
For claim 15, Shi teaches further comprising connecting to the at least one backhaul node over the backhaul link to access the IAB network (see paragraph 0059; the serving AP device is allowed to obtain the information of evaluated capability levels from the candidate target AP devices that are selected based on the terminal device's measurement report. As a result, the capability of user experience to be provided by a respective candidate target AP device for the terminal device can be considered in selecting the target AP device to hand over).


For claim 17, Shi teaches wherein the received signal strength includes one or more of reference signal received power, reference signal received quality, or received signal strength indicator (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first 
For claim 18, Shi teaches wherein the one or more processors are further configured to receive one or more parameters for determining the set of potential backhaul nodes based on the received signal strength (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 19, Shi teaches wherein the one or more processors are configured to determine the set of potential backhaul nodes based at least in part on determining that the signal measurements of signals received from the set of potential backhaul nodes are within a range of threshold measurement values (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device 
For claim 25, Shi teaches wherein the one or more processors are further configured to receive the signal measurements or the range of threshold measurement values in signaling from one or more access nodes or one or more backhaul nodes (see paragraph 0043; at least one parameter indicating signal strength received from a neighbor AP device of the plurality of neighbor AP devices).
For claim 28, Shi teaches wherein the additional information further includes, for each backhaul node in the set of potential backhaul nodes, an interference measurement, or a resource management state (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one user experience parameter evaluated by the candidate target access point device. In one or more impetrations, user experience parameter may include data rate, delay, packet loss rate, and etc. Some detailed examples for evaluation of the user experience parameters will be provided and discussed below with reference to FIG. 4, which shows an exemplary flow diagram performed by a candidate target AP device. The candidate target AP device then may produce a probing response including the evaluation results and send the same to the serving AP device).
For claim 29, Shi teaches wherein the one or more processors are further configured to receive the additional information in signaling from one or more access nodes or one or more backhaul 
For claim 30, Shi teaches  wherein the one or more processors are further configured to connect to the at least one backhaul node over the backhaul link to access the IAB network (see paragraph 0059; the serving AP device is allowed to obtain the information of evaluated capability levels from the candidate target AP devices that are selected based on the terminal device's measurement report. As a result, the capability of user experience to be provided by a respective candidate target AP device for the terminal device can be considered in selecting the target AP device to hand over).
For claim 31, Shi teaches means for determining, based on a received signal strength, a set of potential backhaul nodes for providing a backhaul link in an integrated access and backhaul (IAB) network (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third 
For claim 32, Shi teaches  wherein the received signal strength includes one or more of reference signal received power, reference signal received quality, or received signal strength indicator (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 33, Shi teaches further comprising means for receiving one or more parameters for determining the set of potential backhaul nodes based on the received signal strength (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: 
For claim 34, Shi teaches wherein the means for determining the set of potential backhaul nodes determines that the signal measurements of signals received from the set of potential backhaul nodes are within a range of threshold measurement values (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 36, Shi teaches wherein the additional information further includes, for each backhaul node in the set of potential backhaul nodes, an interference measurement, or a resource management state (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one 
For claim 37, Shi teaches further comprising means for connecting to the at least one backhaul node over the backhaul link to access the IAB network (see paragraph 0059; the serving AP device is allowed to obtain the information of evaluated capability levels from the candidate target AP devices that are selected based on the terminal device's measurement report. As a result, the capability of user experience to be provided by a respective candidate target AP device for the terminal device can be considered in selecting the target AP device to hand over).
For claim 38, Shi teaches a non-transitory computer-readable medium, comprising code executable by one or more processors for wireless communications, the code comprising code for (see paragraphs 0173 – 0175): determining, based on a received signal strength, a set of potential backhaul nodes for providing a backhaul link in an integrated access and backhaul (IAB) network (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as 
For claim 39, Shi teaches wherein the received signal strength includes one or more of reference signal received power, reference signal received quality, or received signal strength indicator (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 40, Shi teaches further comprising code for receiving one or more parameters for determining the set of potential backhaul nodes based on the received signal strength (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined 
For claim 41, Shi teaches wherein the code for determining the set of potential backhaul nodes determines that the signal measurements of signals received from the set of potential backhaul nodes are within a range of threshold measurement values  (see paragraph 0047 – 0050; a neighbor AP device may be selected as a candidate target AP device if the neighbor AP device meets any one or more (in combination) of the following criteria: measured signal strength of the neighboring AP device is stronger than a first predetermined threshold; measured signal strength of said neighboring AP device is greater than that of the serving AP device with a second predetermined threshold; the neighboring AP device is with wired backhaul and its signal strength is greater than a third predetermined threshold. Specifically, the third predetermined threshold may be configured as a minimum acceptable threshold, because the neighboring AP device with wired backhaul could be preferred when selecting the candidate target AP device).
For claim 43, Shi teaches wherein the additional information further includes, for each backhaul node in the set of potential backhaul nodes, an interference measurement, or a resource management state (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one user experience parameter evaluated by the candidate target access point device. In one or more 
For claim 44, Shi teaches further comprising code for connecting to the at least one backhaul node over the backhaul link to access the IAB network (see paragraph 0059; the serving AP device is allowed to obtain the information of evaluated capability levels from the candidate target AP devices that are selected based on the terminal device's measurement report. As a result, the capability of user experience to be provided by a respective candidate target AP device for the terminal device can be considered in selecting the target AP device to hand over).

Claim Rejections - 35 USC § 103
Claim(s) 5 – 7 and 20 – 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Hashemi and further in view of Park et al. (US 10,292,095 B1; hereinafter “Park”).
For claim 5, Shi teaches all of the claimed subject matter with the exception of wherein the range of threshold measurement values are based on a modulation and coding scheme (MCS), one or more supported multiple-input multiple-output layers, a maximum bandwidth, or a maximum transmit power.  Park from the field of communications similar to that of Shi teaches iRelay node 110A can use the RRC Connections to collect data from DeNBs 112A, 114A, 116A; the collected data (e.g., reported CQI, MCS, etc.) is used to determine (or calculate) an expected throughput for over-the-air backhaul links 134A, 134B, 134C. Based on the expected throughput, iRelay node 110A can estimate a number (or other quantity) of PRBs available at 
For claim 6, Shi teaches all of the claimed subject matter with the exception of wherein the range of threshold measurement values are based on the MCS, and further comprising determining the MCS as a maximum supported MCS for the access node or another access node.  Park from the field of communications similar to that of Shi teaches iRelay node 110A can use the RRC Connections to collect data from DeNBs 112A, 114A, 116A; the collected data (e.g., reported CQI, MCS, etc.) is used to determine (or calculate) an expected throughput for over-the-air backhaul links 134A, 134B, 134C. Based on the expected throughput, iRelay node 110A can estimate a number (or other quantity) of PRBs available at each DeNB 112A, 114A, 116A for dedication as backhaul PRBs to iRelay node 110A, which is used to calculate a metric f for each DeNB 112A, 114A, 116A in the pool of candidate DeNBs 112A, 114A, 
For claim 7, Shi teaches all of the claimed subject matter with the exception of wherein the range of threshold measurement values includes a maximum signal power measurement that is at least one of measured from a strongest link of the set of potential backhaul nodes or specified in a configuration.  Park from the field of communications similar to that of Shi teaches iRelay node 110A can use the RRC Connections to collect data from DeNBs 112A, 114A, 116A; the collected data (e.g., reported CQI, MCS, etc.) is used to determine (or calculate) an expected throughput for over-the-air backhaul links 134A, 134B, 134C. Based on the expected throughput, iRelay node 110A can estimate a number (or other quantity) of PRBs available at each DeNB 112A, 114A, 116A for dedication as backhaul PRBs to iRelay node 110A, which is used to calculate a metric f for each DeNB 112A, 114A, 116A in the pool of candidate DeNBs 112A, 114A, 116A. For example, the calculated metric f can be a ratio of RSRP to AveragePRB. 
For claim 20, Shi teaches all of the claimed subject matter with the exception of wherein the range of threshold measurement values are based on a modulation and coding scheme (MCS), one or more supported multiple-input multiple-output layers, a maximum bandwidth, or a maximum transmit power.  Park from the field of communications similar to that of Shi teaches iRelay node 110A can use the RRC Connections to collect data from DeNBs 112A, 114A, 116A; the collected data (e.g., reported CQI, MCS, etc.) is used to determine (or calculate) an expected throughput for over-the-air backhaul links 134A, 134B, 134C. Based on the expected throughput, iRelay node 110A can estimate a number (or other quantity) of PRBs available at each DeNB 112A, 114A, 116A for dedication as backhaul PRBs to iRelay node 110A, which is used to calculate a metric f for each DeNB 112A, 114A, 116A in the pool of candidate DeNBs 112A, 114A, 116A. For example, the calculated metric f can be a ratio of RSRP to AveragePRB. In one embodiment, the RSRP to AveragePRB for DeNB 112A can be -90/50%, where 
For claim 21, Shi teaches all of the claimed subject matter with the exception of wherein the range of threshold measurement values are based on the MCS, and wherein the one or more processors are further configured to determine the MCS as a maximum supported MCS for the apparatus or another access node.  Park from the field of communications similar to that of Shi teaches iRelay node 110A can use the RRC Connections to collect data from DeNBs 112A, 114A, 116A; the collected data (e.g., reported CQI, MCS, etc.) is used to determine (or calculate) an expected throughput for over-the-air backhaul links 134A, 134B, 134C. Based on the expected throughput, iRelay node 110A can estimate a number (or other quantity) of PRBs available at each DeNB 112A, 114A, 116A for dedication as backhaul PRBs to iRelay node 110A, which is used to calculate a metric f for each DeNB 112A, 114A, 116A in the pool of candidate DeNBs 112A, 114A, 116A. For example, the calculated metric f can be a ratio of RSRP to AveragePRB. In one embodiment, the RSRP to AveragePRB for DeNB 112A can be -90/50%, where AveragePRB is available PRBs for iRelay node 110A backhaul at DeNB 112A. Similarly, the RSRP to AveragePRB for DeNB 114A can be -90/10%, where AveragePRB is 
For claim 22, Shi teaches all of the claimed subject matter with the exception of wherein the range of threshold measurement values includes a maximum signal power measurement that is at least one of measured from a strongest link of the set of potential backhaul nodes or specified in a configuration.  Park from the field of communications similar to that of Shi teaches iRelay node 110A can use the RRC Connections to collect data from DeNBs 112A, 114A, 116A; the collected data (e.g., reported CQI, MCS, etc.) is used to determine (or calculate) an expected throughput for over-the-air backhaul links 134A, 134B, 134C. Based on the expected throughput, iRelay node 110A can estimate a number (or other quantity) of PRBs available at each DeNB 112A, 114A, 116A for dedication as backhaul PRBs to iRelay node 110A, which is used to calculate a metric f for each DeNB 112A, 114A, 116A in the pool of candidate DeNBs 112A, 114A, 116A. For example, the calculated metric f can be a ratio of RSRP to AveragePRB. In one embodiment, the RSRP to AveragePRB for DeNB 112A can be -90/50%, where AveragePRB is available PRBs for iRelay node 110A backhaul at DeNB 112A. Similarly, the RSRP to AveragePRB for DeNB 114A can be -90/10%, where AveragePRB is available PRBs for iRelay node 110A backhaul at DeNB 114A. Because -90/50% is greater than -90/10%, .

Claim Rejections - 35 USC § 103
Claim(s) 11, 12, 26, 27, 35 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi and Hashemi and further in view of Ohtsuji et al. (US 2019/0036595 A1; hereinafter “Ohtsuji”).
For claim 11, Shi teaches all of the claimed subject matter with the exception of wherein the additional information includes, for each backhaul node in the set of potential backhaul nodes, one or more of a highest supported modulation and coding scheme (MCS), a highest multiple-input multiple-output layer supported, a maximum transmit power, a largest supported bandwidth, multipanel capabilities, beam-correspondence capability, timing management capabilities, whether access nodes and user equipment are supported, a mobility state, or a number of bearers supported.  Ohtsuji from the field of communications similar to that of Shi teaches relay selecting entity may select as the specific relay UE(s) 2 for the remote UE 1 at least one relay UE 2 that has relatively high uplink quality from among the one or more relay UEs 2. As described above, the uplink quality of each relay UE 2 may be, for example, (estimated) uplink throughput, an (estimate) uplink MCS, maximum transmission power, or a 
For claim 12, Shi teaches further comprising receiving the additional information in signaling from one or more access nodes or one or more backhaul nodes  (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one user experience parameter evaluated by the candidate target access point device. In one or more impetrations, user experience parameter may include data rate, delay, packet loss rate, and etc. Some detailed examples for evaluation of the user experience parameters will be provided and discussed below with reference to FIG. 4, which shows an exemplary flow diagram performed by a candidate target AP device. The candidate target AP device then may produce a probing response including the evaluation results and send the same to the serving AP device).
For claim 26, Shi teaches all of the claimed subject matter with the exception of wherein the additional information includes, for each backhaul node in the set of potential backhaul nodes, one or more of a highest supported modulation and coding scheme (MCS), a highest multiple-input multiple-output layer supported, a maximum transmit power, a largest supported bandwidth, multipanel capabilities, beam-correspondence capability, timing management capabilities, whether access nodes and user equipment are supported, a mobility state, or a number of bearers supported.  Ohtsuji from the field of communications similar to that of Shi 
For claim 35, Shi teaches wherein the one or more processors are further configured to receive the additional information in signaling from one or more access nodes or one or more backhaul nodes (see paragraph 0056; may determine the capability of user experience to be provided for the terminal device, such as the terminal device 120-2, as a function of at least one user experience parameter evaluated by the candidate target access point device. In one or more impetrations, user experience parameter may include data rate, delay, packet loss rate, and etc. Some detailed examples for evaluation of the user experience parameters will be provided and discussed below with reference to FIG. 4, which shows an exemplary flow diagram performed by a candidate target AP device. The candidate target AP device then may produce a probing response including the evaluation results and send the same to the serving AP device).
For claim 26, Shi teaches all of the claimed subject matter with the exception of wherein the additional information includes, for each backhaul node in the set of potential backhaul nodes, one or more of a highest supported modulation and coding scheme (MCS), a highest multiple-
For claim 42, Shi teaches all of the claimed subject matter with the exception of wherein the additional information includes, for each backhaul node in the set of potential backhaul nodes, one or more of a highest supported modulation and coding scheme (MCS), a highest multiple-input multiple-output layer supported, a maximum transmit power, a largest supported bandwidth, multipanel capabilities, beam-correspondence capability, timing management capabilities, whether access nodes and user equipment are supported, a mobility state, or a number of bearers supported.  Ohtsuji from the field of communications similar to that of Shi teaches relay selecting entity may select as the specific relay UE(s) 2 for the remote UE 1 at least one relay UE 2 that has relatively high uplink quality from among the one or more relay . 

Allowable Subject Matter
Claim(s) 8, 9, 23 and 24 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464